Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 7, what applicant deemed as “identical cams”, as according to applicant’s disclosure (e.g. Figs. 3A-3D) each cam has somewhat different structure as different moment arm to produce the different draw weight with each “different cam”. 
	With respect to claim 26, what is meant by “condition such that equivalent draw length positions of the bowstring correspond to equivalent rotational positions of the first assembly regardless of whether the first cam or the second cam is coupled to the first assembly”? Such recitation are unclear and somewhat confusing.

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 21-26, 30 and 31 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Nurney US 4,515,142 (“Nurney”).
	As per claim 1, Nurney discloses an archery bow (compound bow 10)(Figs. 1-7; 4:19-7:43) comprising: 
	a riser having a first end and a second end (center handle 11)(Fig. 1; 4:31-46); 
	a first limb coupled to the first end of the riser (limb 12)(Fig.1; 4:31+) ; a second limb coupled to the second end of the riser (limb 13)(Fig. 1); 
	a first assembly rotatably coupled to the first limb (eccentric wheel assembly 14 connected to limb 12)(Fig. 1; 4:31-55); a second assembly rotatably coupled to the second limb (eccentric wheel assembly 15 connected to limb 13)(Fig. 1; 4:31+); 
	a bowstring extending between the first assembly and the second assembly, wherein the bowstring is configured to rotate the first assembly and the second assembly to thereby transition the archery bow between a brace condition and a drawn condition, wherein the bowstring has a minimum draw length in the brace condition and a maximum draw length in the drawn condition, wherein a difference between the minimum draw length and the maximum draw length defines a draw length range of the archery bow between the brace condition and the drawn condition (bowstring 16/17 (Figs. 1 and 2; 4:31+); the bowstring is configure to draw the compound bow between brace and drawn conditions, i.e. between minimum draw length-to-maximum draw length (note also Figs. 3 and 4 and 5:20-6:32 as the structure of the compound bow as the bowstring design to transition the bow between brace and drawn conditions); 
	a first cable attached to the first assembly (cable 18/19 attached to eccentric wheel 14)(Fig. 1; 4:31-46) ; 
	a first cam releasably coupled to the first assembly, wherein the first cam has a first periphery shaped to provide a first maximum draw weight as the archery bow is transitioned from the brace condition to the drawn condition, wherein the first cam comprises (i) a track at least partially defining a first cable path and (ii) a second cable path (second take up wheel component 30 includes groove 37, i.e. track-paths (Fig. 5) for cable 18/19)(also Figs. 2 and 3 5:64-6:31); 
	and a second cam interchangeable with the first cam and having a second periphery shaped to provide a second maximum draw weight as the archery bow is transitioned from the brace condition to the drawn condition, wherein the first cam is releasably positioned relative to the first assembly such that ( such as second cam module 30A (Fig. 6 and 6:32-7:43): the first cable engages first with the first cable path and thereafter with the second cable path as the archery bow is transitioned from the brace condition to the drawn condition (Figs. 2-4 in conjunction to Figs. 5-7 (different cam modules), and 6:32+ as the operation of the bow, as the bowstring (16/17) drawn, and cable (18/19) is within groove 37 (e.g. Fig. 3) while the bow is drawn); and 
	engagement of the first cable with the second cable path prevents further rotation of the first assembly as the archery bow is transitioned into the drawn condition, wherein the first cam and the second cam are interchangeably couplable with the first assembly and are shaped such that interchanging the first cam with the second cam changes a maximum draw weight required to transition the archery bow between the brace condition and the drawn condition but does not change the draw length range of the archery bow between the brace condition and the drawn condition when the first cam and the second cam are coupled to the first assembly in the same relative angular orientation (note Figs. 5-7 and 6:50+ as Nurney’s discuss the different draw weights (i.e. draw forces) of the different modules 30-30A-30B at the same draw length as it states “
As a second example, the relationship of take-up cable 19, with respect to wheel 30 (30A, 30B) is shown for the same cam position and corresponding draw length in FIGS. 5-7, except that three alternative take-up wheel shapes are shown for comparison. In the design shown in FIG. 5, moment (lever) arm (T), while still decreasing is larger than the comparable moment arm (T) produced at the same point in the draw by the wheel shown in FIG. 6. Consequently, the draw force at this point in the draw sequence is higher for the FIG. 5 wheel design than in the FIG. 6 wheel design. In the embodiment shown, the draw force at this point in the draw for FIG. 5 is still at or near the maximum value, while at the same point in the draw in the FIG. 6 alternative wheel design, the draw force is at its minimum or "full draw" value, since at this point in the FIG. 6 design, "T" is at its minimum value and as a result of the "B" to "T" ratio is at its maximum value. Continued rotation of wheel 30 (FIG. 5) initiates a reduction in draw force until a minimum value of "T" occurs. At the same point in the draw in the FIG. 7 design, the value of moment arm (T) has already passed its minimum point 40, so "T" is again increasing and the "B" to "T" ratio is reducing sharply with respect to further bowstring displacement and cam rotation. As a result, the draw force for the FIG. 7 design has already passed the normal full draw position and is rising sharply”.
	Thus, it is clear that within Nurney the different cam modules provide different maximum draw force/weight as the modules are position in the same position (i.e. at the same draw length) as the bow 10 is drawn.
	If there is any doubt regard the examiner interpretation regarding “wherein the first cam and the second cam are interchangeably couplable with the first assembly and are shaped such that interchanging the first cam with the second cam changes a maximum draw weight required to transition the archery bow between the brace condition and the drawn condition but does not change the draw length range of the archery bow between the brace condition and the drawn condition when the first cam and the second cam are coupled to the first assembly in the same relative angular orientation”, attention to Nurney’s 7:10-28” As should be understood, there is a direct relationship between the "B" over "T" ratio, a value which changes depending on the cam design and its position of rotation, and the draw force vs. draw length curve. As the foregoing description explains, as the "B" and "T" values vary during cam rotation, the applicable force vectors change as the draw length increases. My prior, co-pending application which has been incorporated by reference, provides a detailed description of the "B" over "T" ratio and the desirable characteristics of the draw force vs. draw length curve. In much the same way that cam designs are derived by working from a curve of desired follower travel, so too can the design of the second take-up wheel be derived from a "B" over "T" curve relative to draw length. Consequently, once specific draw force and draw length characteristics are selected, the "B" over "T" curve can readily be derived, and from there the contour of the second take-up wheel determined.”
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Nurney’s  wherein the first cam and the second cam are interchangeably couplable with the first assembly and are shaped such that interchanging the first cam with the second cam changes a maximum draw weight required to transition the archery bow between the brace condition and the drawn condition but does not change the draw length range of the archery bow between the brace condition and the drawn condition when the first cam and the second cam are coupled to the first assembly in the same relative angular orientation for the reason that a skilled artisan would have been motivated by Nurney’s suggestions to design the structure of the cam module to provide any desirable ratio to form any desirable performances of desirable draw force/weight-to draw length for different archers as well as different usages (e.g. 7:10-43). 
	As per claim 21, with respect to wherein the first cam has a different peripheral length along which the first cable contacts than the second cam, note Figs. 5-7 and 6:32+ regarding the different shapes of cam modules 30-30A-30B
	As per claim 22, with respect to wherein the first cam has a different moment arm length at equivalent angular positions relative to the second cam, note Figs. 5-7 and 6:32-7:9 as each cam module has a different moment of arm length (moment arm T)
	As per claim 23, with respect to wherein the first cam has a different moment arm length at equivalent angular positions relative to the second cam, note Figs. 5-7 and 6:32-7:9 as each cam module has a different moment of arm length (moment arm T)
	As per claim 24, with respect to wherein the first cam has at least one of (a) a different peripheral length along which the first cable contacts than the second cam or (b) a different moment arm length at equivalent angular positions relative to the second cam, note Figs. 5-7 and 6:32+ regarding the different shapes of cam modules 30-30A-30B as well as each cam module has a different moment of arm length (moment arm T)(e.g. 6:32-7:9).
	As per claim 25, with respect to wherein the second cam comprises (i) a track at least partially defining a third cable path and (ii) a fourth cable path (note Fig. 6 regarding cam module 30A), wherein the second cam is releasably couplable to the first assembly, interchangeable with the first cam (note Figs. 3 and 4 in conjunction to Fig. 1 and 5:64+ as the manner of attaching any module cam 30 to any one of the eccentric wheels 14/15), such that: the first cable engages first with the third cable path and thereafter with the fourth cable path as the archery bow is transitioned from the brace condition to the drawn condition (while the bow is at brace) and engagement of the first cable with the fourth cable path prevents further rotation of the first assembly as the archery bow is transitioned into the drawn condition, wherein the second cable path and the fourth cable path are parallel (Figs. 5 and 6; 6:32+), wherein the first cam (30) defines a first fastening location at which the first cam is couplable to the first assembly (via bolts 35-36)(Fig. 1; 6:5+) , wherein the second cam (30A) defines a second fastening location at which the second cam is interchangeably couplable to the first assembly (via the bolts; 5:64-6:11), wherein the first assembly is rotatable relative to the first limb about an axis (Fig. 2 in conjunction to Fig. 1 as the first limb 12 connected to the eccentric wheel 14 attached to the limb via pin 22)(5:20-29), wherein the first cam defines a first angle between (i) the second cable path and (ii) a first line extending through the axis and the first fastening location (while the first cam 30 position thereof first eccentric wheel)(Figs. 1, 3 and 5; in conjunction to 6:33+), wherein the second cam (module 30A Fig. 6) defines a second angle between (iii) the fourth cable path and (iv) a second line extending through the axis and the second fastening location, and wherein the first angle is equal to the second angle such that interchanging the first cam with the second cam does not change the draw length range of the archery bow (while any one of the cam module is connected to any give eccentric wheel 14 and 15 to adjust the draw force/weight as desire; note at least 6:50+ as the use of any one of the cam module 30-30A-30B, effect the draw force/weight and not the draw length; once again, as cited in 6:54+ ” In the design shown in FIG. 5, moment (lever) arm (T), while still decreasing is larger than the comparable moment arm (T) produced at the same point in the draw by the wheel shown in FIG. 6. Consequently, the draw force at this point in the draw sequence is higher for the FIG. 5 wheel design than in the FIG. 6 wheel design. In the embodiment shown, the draw force at this point in the draw for FIG. 5 is still at or near the maximum value, while at the same point in the draw in the FIG. 6”).
	As per claim 26, with respect to wherein the draw length range of the archery bow between the brace condition and the drawn condition corresponds to a rotational range of the first assembly between the brace condition and the drawn condition such that equivalent draw length positions of the bowstring correspond to equivalent rotational positions of the first assembly regardless of whether the first cam or the second cam is coupled to the first assembly, to the best of his understanding the examiner construed such as the drawing of the bow of Nurney between brace-to-drawn configuration (Figs. 1-4 and 4:19-5:63 as the bow with the eccentric wheels 14/15 thereof) as either cam 30 or 30A coupled there to (Figs. 5-7 in conjunction to 5:64-7:43) as the draw force/weight is different at the same drawn length.
	As per claim 30, with respect to wherein the first cable engages with the second cable path as the bowstring reaches the maximum draw length, thereby preventing further rotation of the first assembly past the maximum draw length (note Fig. 5 regarding the cam’s path, groove 37 for receiving the cable 19; note Figs. 1-3; 5:64-6:31 and 6:32+ as the cam attached to the eccentric wheel via bolts 35-36 and the assembly stop rotating as the bow drawn to its maximum drawn length with the first module 30 attached to eccentric wheel assembly 14).
	As per claim 31, with respect to wherein the first cam comprises a first peak weight location along the first periphery of the first cam at which the first cam provides the first maximum draw weight as the archery bow is transitioned from the brace condition to the drawn condition, wherein the second cam comprises a second peak weight location along the second periphery of the second cam at which the second cam provides the second maximum draw weight as the archery bow is transitioned from the brace condition to the drawn condition, and wherein a first distance between a center of rotation of the first cam and the first peak weight location is different than a second distance between a center of rotation of the second cam and the second peak weight location, note Figs. 5-7 and 6:32+ regarding the different shapes of cam modules 30-30A-30B as each module include a peak draw (relative to the location of the cam’s groove 37 for cable 19); also, each cam module has a different moment of arm length (moment arm T)(e.g. 6:32-7:9), as such design would have provide different maximum draw force/weight.
	In addition, as mentioned above Nurney’s 7:10-28” As should be understood, there is a direct relationship between the "B" over "T" ratio, a value which changes depending on the cam design and its position of rotation, and the draw force vs. draw length curve. As the foregoing description explains, as the "B" and "T" values vary during cam rotation, the applicable force vectors change as the draw length increases. My prior, co-pending application which has been incorporated by reference, provides a detailed description of the "B" over "T" ratio and the desirable characteristics of the draw force vs. draw length curve. In much the same way that cam designs are derived by working from a curve of desired follower travel, so too can the design of the second take-up wheel be derived from a "B" over "T" curve relative to draw length. Consequently, once specific draw force and draw length characteristics are selected, the "B" over "T" curve can readily be derived, and from there the contour of the second take-up wheel determined.”
	Thus, the design of such different maximum draw weight/force would have been obvious as forming the configuration of the cam to provide such properties of first and second maximum draw weight/forces. 
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6-8 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nurney as applied to claim 1 above, and further in view of Simonds et al US 4,461,267 (“Simonds”).
	As per claim 6, with respect to further comprising:; a third cam releasably coupled to the second assembly, wherein the third cam has the first periphery shaped to provide the first maximum draw weight as the archery bow is transitioned from the brace condition to the drawn condition, wherein the third cam comprises (i) a track at least partially defining a first cable path and (ii) a second cable path;, note Nurney’s Fig. 7 regarding module 30B (i.e. a third cam releasably coupled to any one of the first and second assemblies (concentric wheels assemblies 14 and 15) (Figs. 2-4; 5:20-64))(see also 6:33-7:43 as the position of the module, e.g. a third cam 30B provide a desire draw force/weight due to the ration B-T (regarding the moment arm and the location of the groove/cable). 
	Nurney is not specific regarding a second cable attached to the second assembly
and a fourth cam interchangeable with the third cam and having the second periphery shaped to provide the second maximum draw weight as the archery bow is transitioned from the brace condition to the drawn condition.
	With respect to a second cable, Simonds discloses Simonds discloses an archery bow 1 (Fig. 1; 3:37-4:43) including a bowstring (13) and first and second cables (16); the archery bow further includes first and second rotatably assemblies (assemblies 11 and 12) (Figs. 3-7 and 4:44-6:5) 
	With respect to a fourth interchangeable cam module, Simonds further discloses a plurality of interchangeable cams (modules 37, i.e. to include at least a fourth interchangeable cam module)(note Figs. 8-14 as well as 6:6-52 regarding the different interchangeable modules as adapted for various parameters as the bow been manipulate between brace and drawn conditions; note in particular 4:3-27 and 5:53-6:52 in conjunction to the different cam modules of Figs. 8-12 as one if the bow properties is related to draw weight adjustable by the different cam modules).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Nurney’s with a second cable attached to the second assembly and a fourth cam interchangeable with the third cam and having the second periphery shaped to provide the second maximum draw weight as the archery bow is transitioned from the brace condition to the drawn condition as taught by Simonds for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a compound bow with cable and cam assemblies that designed to be adjustable for different usages (i.e. hunting, competitive, and etc.) as well as archer’s skills and stature, as suggested by Simonds (Still another object of the present invention is to provide an improved compound bow including a pair of cam assemblies carried by the handle section with each assembly including a pair of similarly profiled, programed cam segments respectively engaged by a pair of laterally adjacent power cables leading to an adjacent bow limb tip with a separate string cable engaging another programed cam segment disposed in a vertical plane intermediate the two power cable cam segments and substantially aligned with the plane of the center-line of the bow.” 2:44-54).  
 	Within the modified Nurney and Simonds wherein the third cam is releasably positioned relative to the second assembly such that (as taught for example by Nurney as the module can be attached to the second assembly 15): the second cable (as taught by Simonds) engages first with the first cable path of the third cam and thereafter with the second cable path of the third cam as the archery bow is transitioned from the brace condition to the drawn condition (as taught by Nurney and/or Simonds as the bow is drawn); and engagement of the second cable with the second cable path of the third cam prevents further rotation of the second assembly as the archery bow is transitioned into the drawn condition (as the bow comes to the maximum drawn, and the archer can release an arrow therefrom; note Nurney’s Figs. 1-4 (the structure of the bow to include the eccentric wheels assemblies; 4:30-5:63) and Figs. 5-7 in conjunction to 5:65-7:43, in particular 6:12+ as the different modules 30-30A-30B while placed upon any eccentric wheel 14/15 determine a specific draw force/weight); also note Simonds’ Figs. 8-15 in conjunction to 4:3-27 and 5:53-6:52 as the shape of the module, cams, while attached to the assembly (e.g. cam assemblies 11 and/or 12) govern the properties of the different draw weight.
	As per claim 7, with respect to wherein the first cam is identical to the third cam, wherein the second cam is identical to the fourth cam, to the best of his understanding the examiner construed Simonds’s cams (Figs. 8-12) as such, i.e. identical.
	 As per claim 8, with respect to wherein the first cam is selectively repositionable relative to the first assembly to thereby adjust the draw length range of the archery bow without substantially changing the first maximum draw weight, note Nurney’s Figs. 5-7 (regarding the cam modules 30) in conjunction to Figs. 1-4 (5:31-11) as the cam modules to be position upon the eccentric wheel/s 14/15 to adjust the bow’s properties, as to the draw length-draw force/weight (4:54-5:8 and 6:50-7:43); note also Simonds’s Figs. 8-15 (4:3-27, 5:53-6:52 draw weight; and at least 6:6-7:17  regarding the draw length of the different cam modules).  
Claim 9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nurney and Simonds as applied to claim 8 above, and further in view of Chang US 2006/0169260 (“Chang”).
	As per claim 9, with respect to further comprising a fastener, note Nurney’s Fig. 2 and 6:6-11 regarding bolts 35-36.
	Nurney is not specific regarding wherein the first assembly defines a plurality of apertures at a plurality of locations along an arc having a constant radius, wherein the first cam defines an aperture, wherein the fastener extends through the aperture of the first cam and one of the plurality of apertures of the first assembly to selectively fix the first cam in any one of the plurality of locations.
	However, Chang discloses wherein a first assembly defines a plurality of apertures at a plurality of locations along an arc having a constant radius, wherein a first cam defines an aperture, wherein a fastener extends through the aperture of the first cam and one of the plurality of apertures of the first assembly to selectively fix the first cam in any one of the plurality of locations (assembly, disk 20, includes a plurality of openings (openings II,1-5)(Fig. 3); and a cam (weight adjusting block 40); as fastener passes through any one of holes 1-5 to connect cam 40 at a desire location, for a desire draw weight, at hole 442)(note also at least Figs. 4 and 6 as well as [0020], [0024] and [0025]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Nurney’s wherein the first assembly defines a plurality of apertures at a plurality of locations along an arc having a constant radius, wherein the first cam defines an aperture, wherein the fastener extends through the aperture of the first cam and one of the plurality of apertures of the first assembly to selectively fix the first cam in any one of the plurality of locations as taught by Chang for the reason that a skilled artisan would have been motivated by Chang’s suggestions  to provide an adjustable cam that adjusts the bowstring to have different tension degrees and draw lengths ([0006]). 
Claims 27-29 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nurney as applied to claim 1 above, and further in view of Chang.
	As per claim 27, Nurney is not specific regarding wherein the first cam is couplable with the first assembly in a plurality of relative angular orientations, each of which allows the first assembly to rotate by a different amount before engagement of the first cable with the second cable path prevents further rotation of the first assembly, thereby providing different rotational ranges of the first assembly and different draw length ranges of the archery bow.
	However, Chang discloses wherein a first cam is couplable with a first assembly in a plurality of relative angular orientations, each of which allows the first assembly to rotate by a different amount before engagement of the first cable with the second cable path prevents further rotation of the first assembly, thereby providing different rotational ranges of the first assembly and different draw length ranges of the archery bow ((assembly, disk 20, includes a plurality of openings (openings II,1-5)(Fig. 3); and a cam (weight adjusting block 40); as fastener passes through any one of holes 1-5 to connect cam 40 at a desire location, for a desire draw weight, at hole 442)(note also at least Figs. 4 and 6 as well as [0020], [0024] and [0025]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Nurney’s wherein the first cam is couplable with the first assembly in a plurality of relative angular orientations, each of which allows the first assembly to rotate by a different amount before engagement of the first cable with the second cable path prevents further rotation of the first assembly, thereby providing different rotational ranges of the first assembly and different draw length ranges of the archery bow as taught by Chang for the reason that a skilled artisan would have been motivated by Chang’s suggestions  to provide an adjustable cam that adjusts the bowstring to have different tension degrees and draw lengths ([0006]). 
	With respect to the draw length, also note Nurney’s Figs. 1-4 (5:31-11) as the cam modules to be position upon the eccentric wheel/s 14/15 to adjust the bow’s properties, as to the draw length-draw force/weight (4:54-5:8 and 6:50-7:43). Thus, the modified Nurney- Chang would have such assembly with a plurality of openings that, the draw length is adjustable.  
	As per claim 28, Nurney is not specific regarding wherein the first cam is couplable with the first assembly in a plurality of relative angular orientations, each of which provides a different maximum draw length of the bowstring, thereby providing different draw length ranges of the archery bow.
	However, Chang discloses wherein a first cam is couplable with a first assembly in a plurality of relative angular orientations, each of which provides a different maximum draw length of the bowstring, thereby providing different draw length ranges of the archery bow (assembly, disk 20, includes a plurality of openings (openings II,1-5)(Fig. 3); and a cam (weight adjusting block 40); as fastener passes through any one of holes 1-5 to connect cam 40 at a desire location, for a desire draw weight, at hole 442)(note also at least Figs. 4 and 6 as well as [0020], [0024] and [0025]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Nurney’s wherein the first cam is couplable with the first assembly in a plurality of relative angular orientations, each of which provides a different maximum draw length of the bowstring, thereby providing different draw length ranges of the archery bow as taught by Chang for the reason that a skilled artisan would have been motivated by Chang’s suggestions  to provide an adjustable cam that adjusts the bowstring to have different tension degrees and draw lengths ([0006]). 
	With respect to the draw length, also note Nurney’s Figs. 1-4 (5:31-11) as the cam modules to be position upon the eccentric wheel/s 14/15 to adjust the bow’s properties, as to the draw length-draw force/weight (4:54-5:8 and 6:50-7:43). Thus, the modified Nurney- Chang would have such assembly with a plurality of openings that, the draw length is adjustable.  
	As per claim 29, Nurney is not specific regarding wherein the first cam is couplable with the first assembly in a plurality of relative angular orientations, each of which provides the same maximum draw weight required to transition the archery bow between the brace condition and the drawn condition.
	However, Chang discloses wherein the first cam is couplable with a first assembly in a plurality of relative angular orientations, each of which provides the same maximum draw weight required to transition the archery bow between the brace condition and the drawn condition (assembly, disk 20, includes a plurality of openings (openings II,1-5)(Fig. 3); and a cam (weight adjusting block 40); as fastener passes through any one of holes 1-5 to connect cam 40 at a desire location, for a desire draw weight, at hole 442)(note also at least Figs. 4 and 6 as well as [0020], [0024] and [0025]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Nurney’s wherein the first cam is couplable with the first assembly in a plurality of relative angular orientations, each of which provides the same maximum draw weight required to transition the archery bow between the brace condition and the drawn condition as taught by Chang for the reason that a skilled artisan would have been motivated by Chang’s suggestions  to provide an adjustable cam that adjusts the bowstring to have different tension degrees and draw lengths ([0006]). 
	With respect to the draw length, also note Nurney’s Figs. 1-4 (5:31-11) as the cam modules to be position upon the eccentric wheel/s 14/15 to adjust the bow’s properties, as to the draw length-draw force/weight (4:54-5:8 and 6:50-7:43). Thus, the modified Nurney- Chang would have such assembly with a plurality of openings that, the draw length is adjustable.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-9 and 21-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                   12/6/2022

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711